Citation Nr: 0530172	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for a service-
connected right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had honorable service from March 1998 to March 
200.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Winston-
Salem, North Carolina that, in pertinent part, granted 
service connection and a 0 percent rating for a right hip 
disability, effective May 31, 2002.  The veteran appealed for 
a higher rating.  In a July 2003 rating decision, the RO 
granted a 10 percent rating for this disability, effective 
May 31, 2002.  In a June 2004 rating decision, the RO granted 
a 100 percent rating effective May 3, 2004, with a 30 percent 
rating effective July 1, 2005.  A videoconference hearing was 
held before the undersigned Veterans Law Judge in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

In an appeal in which the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  
AB v. Brown, 6 Vet. App. 35 (1993).  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  Id.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the veteran's 
service-connected right hip disability has been rated 10 
percent disabling from May 2002 to May 2004, 100 percent 
disabling from May 2004 through June 2005, and 30 percent 
disabling since July 2005.

The veteran is advised that although a partial adjudication 
(regarding the period from May 2002 to May 2004) was 
discussed during the July 2005 hearing, upon further review, 
the Board finds that the issue on appeal is the proper rating 
during the entire period from May 2002 to the present.  Thus 
the Board will adjudicate the entire period as a whole.

VA medical records reflect that the veteran underwent a right 
total hip replacement in May 2004.  Governing rating criteria 
provide that a prosthetic hip replacement is rated 100 
percent disabling for one year following implantation of a 
prosthesis, and thereafter is rated based on current 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2005).  

At his July 2005 Board hearing, the veteran reported that a 
VA examination was scheduled for August 4, 2005.  The report 
of this examination is not on file and must be obtained prior 
to Board review.  38 U.S.C.A. § 5103A(b), (c)(2) (West 2002); 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Ongoing medical records should also be obtained.  
Id.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a right hip 
disability since May 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

In particular, the RO should attempt to 
obtain a copy of a VA hip examination 
conducted in August 2005 (the veteran has 
reported that the examination was 
scheduled for August 4, 2005).

2.  The RO should then re-adjudicate the 
claim for a higher rating for a service-
connected right hip disability, including 
the proper rating from May 31, 2002 to 
May 2, 2004, and from July 1, 2005 to the 
present.  The RO should consider all 
potentially applicable hip rating 
criteria, and all additional evidence 
received since the June 2004 supplemental 
statement of the case.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

